ALLOWABILITY NOTICE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for allowance
The following is an examiner’s statement of reasons for allowance:
The instant invention is deemed to be directed to an unobvious improvement to a property gradient coating over US Patent Publication No. 20150267544 which teaches a property gradient coating intended to be applied by additive manufacture to an inner wall of a casing mounted on the 5periphery of moving blades of a turbomachine rotor, characterized in that it comprises superimposed layers of an outer surface of said coating on said casing inner wall.
Prior art fails to teach or fairly suggest  a first layer consisting of a three-dimensional scaffolding of filaments of an abradable material forming an 10ordered network of channels or microchannels with pore sizes between 50 and 250 microns and a porosity greater than 85%, and  a second layer having a function of dissipating energy from acoustic waves striking said outer surface of said coating and 15consisting of a three-dimensional scaffolding of filaments of a first thermosetting material forming an ordered network of channels or microchannels with pore sizes between 50 and 400 microns and porosity greater than 60%.


Prior Art
Prior art made of record but not relied upon is considered pertinent to Applicant’s disclosure and consist of seven patent publications.
US6,059,524A, US6,767,619B2, US7,445,421B2, US8,333,558B2, US8,403,624B2, US9,624,789B2, and US9,957,826B2 are cited to show a coating for a wall of a turbomachine blade.

Contact information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IGOR KERSHTEYN whose telephone number is (571) 272-4817.  The examiner can normally be reached on Mon.-Fri. 8:30-5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571)270-3508.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/IGOR KERSHTEYN/
Primary Examiner, Art Unit 3745